ACCEPTED
                                                                           06-15-00222-CR
                                                                SIXTH COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
                                                                      6/23/2016 3:51:10 PM
                                                                          DEBBIE AUTREY
                                                                                    CLERK

                     No. 06-15-00222-CR

                IN THE COURT OF APPEALS
                                                          FILED IN
                                                   6th COURT OF APPEALS
                          FOR THE                    TEXARKANA, TEXAS
                                                   6/23/2016 3:51:10 PM
            SIXTH JUDICIAL DISTRICT OF TEXAS           DEBBIE AUTREY
                                                           Clerk



            BENJAIMIN ROBERT CAIN III, Appellant

                            VS.

               THE STATE OF TEXAS, Appellee



         APPEALED FROM THE 71ST DISTRICT COURT

                HARRISON COUNTY, TEXAS

                     CAUSE NO. 13-0257X




STATE’S MOTION TO EXTEND TIME FOR FILING APPELLEE’S BRIEF



                                  COKE SOLOMON
                                  CRIMINAL DISTRICT ATTORNEY
                                  HARRISON COUNTY, TEXAS
                                  P.O. BOX 776
                                  MARSHALL, TEXAS 75671
                                  (903) 935-4840

               BY:   LAURA M. CARPENTER
                     ASSISTANT CRIMINAL DISTRICT ATTORNEY
                     BAR #08618050
                     ATTORNEY FOR THE STATE
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW THE STATE OF TEXAS, Appellee herein, and pursuant to Rule

10.5 (b), TEX.R.APP.PROC., and pursuant to the extension policies of this Court,

makes this request to extend filing the brief in this cause and would show as follows:



                                            I.

       The deadline for filing Appellee’s brief is June 23, 2016.



                                            II.

       Appellee requests an addition seven (7) days in which to complete the brief.



                                            III.

       Appellee’s counsel has been overwhelmed with additional county duties,

including but not limited to writ responses, mental hearings, open records responses,

and contractual reviews, and has not had adequate time to complete her brief.

Additionally, the motion to suppress transcript was recently provided to counsel two

days ago which has a significant bearing on the appellant’s argument.

                                            III.

       With a grant of an additional seven (7) days Appellee will be able to have the

brief written and submitted to the Court.

                                            IV.



                                                   2
       There has previously been no motion filed for extension of time, or grants of time

extended to Appellee, for the filing of Appellee’s brief.



       WHEREFORE, PREMISES CONSIDERED, THE STATE OF TEXAS, Appellee,

respectfully requests that this Honorable Court of Appeals will, upon reviewing this

Motion, grant the extension of time for filing Appellee’s brief as requested herein, and

for such other relief to which Appellee may be entitled.

       .

                                                            Respectfully Submitted
                                                            Coke Solomon
                                                            Criminal District Attorney
                                                            Harrison County, Texas



                                                  By:       /s/___Laura M. Carpenter
                                                            Laura M. Carpenter,
                                                            Assistant District Attorney
                                                            Bar Card #08618050



                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellee’s Brief has
been faxed to the attorney for Appellant, Vernard Solomon, this 23rd day of June, 2016.


                                                            /s/___Laura M. Carpenter




                                              3